Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-8 and 10-24 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-8 and 10-24 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a cold head vacuum-sealed with the housing, the cold head coupled between the optical detector and the cooling mechanism to maintain the temperature of a light-sensitive region of the optical detector within a temperature range below 210 degrees Kelvin.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gallagher et al. (Patent No. US 5,552,608) discloses a radiation detector having an evacuated envelope, a radiation detector on a cold finger support in the evacuated space, a closed cycle gas cooling system to cool the cold finger to 
Stark et al. (Patent No. US 10,934,838 B2) discloses an optical detection system including a fiber optic cable having a sensing location to generate a reflected measurement signal representative of measurement parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/